Appellate Case: 21-1300     Document: 010110745911         Date Filed: 09/28/2022        Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                           September 28, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-1300
                                                     (D.C. Nos. 1:19-CV-01976-PAB &
  DELANO MARCO MEDINA,                                    1:14-CR-00396-PAB-1)
                                                                 (D. Colo.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, KELLY, and HOLMES, Circuit Judges.
                   _________________________________

        Defendant-Appellant Delano Marco Medina, appearing pro se, seeks a certificate

 of appealability (COA) to appeal from the district court’s denial and dismissal of his

 motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. We deny a

 COA and dismiss the matter.

                                     BACKGROUND

        Mr. Medina pleaded guilty in federal court to possession of a firearm by a felon,

 mail theft, bank fraud, and aggravated identity theft. As part of his plea agreement,

 Mr. Medina “knowingly and voluntarily waive[d] the right to appeal any matter, except


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1300      Document: 010110745911         Date Filed: 09/28/2022       Page: 2



 for the constitutional speedy trial issue raised in Defendant[’]s motion.” R. vol. 1 at 43.

 The district court sentenced him to 153 months’ imprisonment.

        On direct appeal, as part of his Sixth Amendment speedy trial claim, he asserted

 that the government’s delay in bringing him into federal custody caused the unavailability

 of his personal cell phone and that data from that phone would have aided his alibi

 defense. This court rejected that assertion, concluding that he could not prove prejudice

 as he could not prove that the cell phone was the exclusive source of such evidence, i.e.

 “that the evidence was unavailable from other sources.” United States v. Medina,

 918 F.3d 774, 790, 793 (10th Cir. 2019).

        After the affirmance of his conviction and sentence, Mr. Medina applied for relief

 under 28 U.S.C. § 2255. In his § 2255 motion, he asserted, among other arguments, that

 (1) his counsel was constitutionally ineffective in prosecuting his speedy trial motion,

 (2) the district court denied him effective assistance of counsel when it declined to

 appoint replacement counsel for him after it denied his speedy trial motion, and (3) the

 government violated his Fifth and Fourteenth Amendment due process rights because,

 although he had reserved the right to pursue his speedy trial issue on appeal, “the

 government lied to the court on appeal about various issues in their Answer Brief to

 create a false narrative.” R. vol. 1 at 93–94.

        The district court denied Mr. Medina’s § 2255 motion. It concluded (1) his

 ineffective assistance claim failed because his counsel’s “briefing and argument

 demonstrate that he was competent,” id. at 368, and because Mr. Medina failed to

 demonstrate the result of the proceedings would have been different even if counsel had

                                                  2
Appellate Case: 21-1300        Document: 010110745911        Date Filed: 09/28/2022        Page: 3



 presented additional witnesses or made additional arguments; (2) it did not err in

 declining to appoint replacement counsel because counsel competently prosecuted his

 speedy trial motion; and (3) Mr. Medina waived the right to collateral review of his

 breach-of-contract/Fourteenth Amendment claim. Mr. Medina seeks a COA to appeal

 these three rulings.

                                        DISCUSSION

        To obtain a COA, Mr. Medina must make a “substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). The substance of that showing depends on

 whether the district court rejected his constitutional claims on the merits, as it did with

 claims (1) and (2), or on procedural grounds, as it did with claim (3). “Where a district

 court has rejected the constitutional claims on the merits, the showing required to [obtain

 a COA] is straightforward: The petitioner must demonstrate that reasonable jurists would

 find the district court’s assessment of the constitutional claims debatable or wrong.”

 Slack v. McDaniel, 529 U.S. 473, 484 (2000). But “[w]hen the district court denies a

 habeas petition on procedural grounds without reaching the prisoner’s underlying

 constitutional claim,” the prisoner must show “that jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right

 and that jurists of reason would find it debatable whether the district court was correct in

 its procedural ruling.” Id.

        Mr. Medina has not made the requisite showing. In connection with claim (1), he

 argues at length that the data from his cell phone, including photos, videos, cell-site

 location information, text messages, email, and app data, was truly irretrievable because

                                               3
Appellate Case: 21-1300      Document: 010110745911            Date Filed: 09/28/2022    Page: 4



 the cell phone was lost. Relatedly, he argues his attorney should have called several

 additional witnesses who would have further substantiated this point. But these

 arguments misapprehend the basis for this court’s decision on direct appeal: even if

 information substantiating his alibi that existed on his cell phone was unavailable because

 he could no longer locate his cell phone, he failed to show such information was not

 available from another source. See Medina, 918 F.3d at 791.

        In connection with claim (2), the court denied Mr. Medina’s motion for substitute

 counsel based, in part, on its findings that his originally appointed counsel adequately

 prosecuted his speedy trial motion and was otherwise competent. Because Mr. Medina

 failed to show good cause warranting the appointment of new counsel, the court

 concluded his choice to represent himself was voluntary. See United States v.

 Williamson, 859 F.3d 843, 862 (10th Cir. 2017). Beyond the arguments related to his

 claim of ineffective assistance, which we reject in connection with claim (1), Mr. Medina

 offers no challenge to this conclusion.

        Finally, the district court rejected claim (3) on procedural grounds. In his plea

 agreement, Mr. Medina waived the right to raise a collateral attack, including a § 2255

 motion, “except as to explicitly retroactive changes in the sentencing guidelines or

 sentencing statute, ineffective assistance of counsel, and prosecutorial misconduct.”

 R. vol. 1 at 358; see also id. at 43. The district court held that his breach-of-

 contract/Fourteenth Amendment argument does not fall within any of those three

 exceptions. Mr. Medina does not argue the district court was incorrect in this procedural

 ruling, and thus he is not entitled to a COA on this issue.

                                                4
Appellate Case: 21-1300    Document: 010110745911          Date Filed: 09/28/2022     Page: 5



                                     CONCLUSION

       Because no reasonable jurist could debate the district court’s resolution of

 Mr. Medina’s claims, we deny a COA and dismiss this matter. We deny the motion to

 proceed without prepayment of costs or fees since Mr. Medina has not raised “a reasoned,

 nonfrivolous argument on the law and facts in support of the issues raised on appeal.”

 DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                             5